Judgment, Supreme Court, New York County (Fitzer, J.), rendered on October 28, 1981, convicting defendant, after a jury trial, of manslaughter in the second degree and imposing an indeterminate sentence of 4 to 12 years, unanimously modified, as a matter of discretion in the interest of justice, to reverse the sentence to the extent of reducing the sentence to a term of from 2 to 6 years and, except as thus modified, affirmed. 11 Defendant, a person without a prior criminal record, was one of four friends who met at a social club two or three times a week. This particular night they were *833drinking, snorting cocaine, smoking marihuana, playing cards, and at the same time playing “Dozens”, a game involving the exchange of competitively scurrilous insults. One of the players, Graham, as if to emphasize an insult he uttered, drew a .22 calibre revolver and pointed it at one or more of the players. He was told to stop playing with it. He slid the weapon across the table and defendant picked it up and pointed it at Graham. The gun discharged and Graham was killed. Defendant exclaimed, “Oh, God! Oh, shit, my man Stan!” Then he said, “Let’s call a doctor” and “I hope he’s going to be all right”. Defendant appeared to the others to be “dumbfounded” and “in shock”. While the sentencing court found the shooting to have been intentional, it appears to us to have been at most a reckless act. Given the circumstances of the shooting, defendant’s lack of any criminal record, his gainful employment and support of his family, we find the sentence excessive to the extent indicated. We find defendant’s other contentions without merit. Concur — Kupferman, J. P., Ross, Asch, Silverman and Lynch, JJ.